Citation Nr: 0725539	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-21 493	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ear 
disorders.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1953 to June 
1955.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico 
that, in part, denied the benefits sought on appeal.  In 
April 2006, the Board remanded the case for additional 
development; the case has now been returned to the Board for 
appellate review.

The new and material evidence claims for service connection 
for ear disorders and the residuals of a head injury are 
addressed in the REMAND section below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board issued a decision in June 1998 denying service 
connection for a psychiatric disorder; the appellant was 
notified of the denial, but he did not appeal.

2.  Additional evidence submitted since the unappealed June 
1998 Board decision bears directly and substantially on the 
issue of service connection for a psychiatric disorder, and 
is by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  A psychiatric disorder, including schizophrenia, is not 
attributable to active military service.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision that denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

2.  The evidence received subsequent to the June 1998 Board 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. 3.102, 3.159, 
3.303, 3.307, 3.309 (2006); 38 C.F.R. § 3.156 (2000).

3.  The appellant does not have any psychiatric disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in June 2001, and May 2006.  Those documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection for 
a psychiatric disorder.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The appellant was provided the content-complying notice to 
which he [was] entitled.  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's service medical 
records.  VA and private medical records were obtained and 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the veteran 
of such information in a letter sent in May 2006.  
Furthermore, because the claim of service connection for a 
psychiatric disorder is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  New and Material Evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The appellant's claim for service connection for a 
psychiatric disorder was originally denied in unappealed 
March 1962 RO rating decision; at that time, the appellant's 
psychiatric disorder was diagnosed as anxiety state.  A 
February 1982 Board decision denied the reopening of that 
claim.  The Board then denied a subsequent attempt to reopen 
the claim in a decision issued in November 1991.  In a June 
1995 decision, the Board reopened the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
and remanded the case for additional development.  

Thereafter, the Board denied the appellant's claim of 
entitlement to service connection for a psychiatric disorder 
in a decision issued in June 1998; the appellant did not seek 
Court review of that decision.  The June 1998 Board decision, 
the last time the psychiatric disorder service connection 
claim was finally disallowed on any basis, is final.  
38 C.F.R. § 20.1103.  This claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156(a).  Therefore, the appellant's psychiatric 
disorder claim may be reopened only if new and material 
evidence has been secured or presented since the June 1998 
Board decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant submitted his application to reopen his claim 
in February 2001.  As defined by the pertinent regulation at 
that time, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

Proper analysis of the question requires a determination of 
whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the Board in reaching its June 
1998 decision included the appellant's service medical 
records; a DD Form 214; a VA Form 8-526 dated in May 1957; VA 
Forms 21-526 dated in September 1971, March 1972, and August 
1979; testimony presented at a July 1981 personal hearing and 
at a January 1986 personal hearing (each hearing was 
conducted at the RO); the reports of VA medical examinations 
conducted in August 1963, November 1992, and July 1995; 
Social Security Administration records dated between 1972 and 
1981; reports of private treatment rendered between 1971 and 
1981; the reports from VA inpatient and outpatient treatment 
rendered between March 1958 and August 1995; and various 
statements submitted by the appellant.

The appellant's claim was denied in June 1998 because the 
evidence of record did not show that the appellant was 
treated for any psychiatric condition in-service and because 
there was no relationship between service and the current 
conditions.

The evidence added to the claims file after the June 1998 
Board decision includes private medical evidence dated in 
October 2000; VA treatment records dated from 1998 to 2005; 
the report of the VA examination conducted in September 2002; 
an August 2003 opinion from a VA fee-basis physician; and 
various statements submitted by the appellant.

The Board finds that the evidence added to the record after 
June 1998 has direct bearing on the issue of service 
connection for a psychiatric disorder and therefore, is 
material.  This evidence also addresses and contradicts the 
reasoning offered in support of the June 1998 Board decision.  
The new evidence, when viewed with the  evidence previously 
of record, is of significance that it must be considered in 
order to fairly decide the merits of the claim.  Because the 
credibility of the evidence is presumed for the purpose of 
reopening, the Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for a psychiatric disorder.  
Having reopened the claim, the Board will now conduct a de 
novo review of the psychiatric disorder service connection 
claim.

B.  The Merits of the Claim:  Service Connection for a 
Psychiatric Disorder

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals no 
complaints or findings of any psychiatric disorder, nor was 
there any diagnosis of, or treatment for, any psychiatric 
disorder.  The report of the separation examination conducted 
in June 1955 states that the appellant was psychiatrically 
normal.  The appellant did not mention any psychiatric 
problems on his May 1957 VA Form 8-526, Application for 
Compensation or Pension.  He was seeking service connection 
for a back condition, headaches and dizziness.  He did not 
mention the existence of any psychiatric symptoms or 
problems.  There were no psychiatric complaints or findings 
in the treatment reports from VA hospitalizations dated in 
March/April 1958; November/December 1959, and August to 
October of 1961.

The appellant was hospitalized in a VA facility for 
gastrointestinal complaints in October 1961.  In November 
1961, his discharge diagnoses included anxiety state.  In 
August 1963, the appellant complained of nervousness.  VA 
outpatient records for January 1972 indicate that the 
appellant's son had said that the appellant experienced 
hysterical attacks; a diagnosis of undifferentiated 
schizophrenia was rendered.  Subsequent VA hospital reports 
and outpatient records reveal that the appellant was treated 
on multiple occasions for psychiatric symptomatology which 
was primarily diagnosed as undifferentiated schizophrenia.  
Other VA diagnoses included hysterical neurosis, schizoid 
reaction and schizoid personality disorder.  

The appellant underwent a psychiatric evaluation in May 1972 
for the Disability Determination Unit of Social Security 
Administration (SSA).  The examiner indicated that the 
appellant's wife had said that the appellant had been a 
nervous person since his discharge from service, but he had 
been more so during the previous two years when he began to 
experience delusions and insomnia.  Paranoid schizophrenia 
was the diagnosis rendered by the examiner.  That same 
diagnosis was rendered by another private physician who 
examined the appellant for SSA in September 1981.  This 
doctor noted that the appellant's wife had said that he had 
been "suffering from the nerves" since his discharge from 
the military.

The appellant's spouse testified at the personal hearing 
conducted at the RO in July 1981.  She said that the 
appellant had undergone personality changes while he was in 
service that were apparent when he visited her while on leave 
and when he was discharged from service.  A VA psychiatrist 
who had reviewed the case and who had evaluated the appellant 
previously for psychiatric problems testified that, if the 
statements from the appellant and his wife that the appellant 
began acting strangely in service were true, then it was 
possible that the appellant's schizophrenia was precipitated 
by the stress of his active duty service.

The appellant testified at another personal hearing conducted 
at the RO in January 1986.  He said that the maltreatment he 
experienced while in service created a nervous condition in 
him.  He said that he would jump up and down all of the time 
and talk to himself, as well.  He also stated that he used to 
take baths without being aware of it and that he was told 
that he would urinate on himself.

The appellant underwent a VA psychiatric examination in July 
1995; the examiner reviewed the claims file.  The examiner 
rendered a diagnosis of chronic undifferentiated 
schizophrenia.  The examiner concluded that, based on the 
appellant's history and current condition, the appellant did 
not have a psychiatrically diagnosable condition until 
November 1991, that his originally diagnosed anxiety disorder 
matured into the current undifferentiated schizophrenia, and 
that the appellant's schizophrenia was not etiologically 
related to stress or to any other incident of military 
service.

Review of the appellant's VA treatment records dated from 
1995 to the present indicate that he still carries a 
diagnosis of chronic schizophrenia, undifferentiated type.  
The report of the VA psychiatric examination conducted in 
September 2002 also contains that diagnosis.

In August 2003, a VA fee-basis physician examined the 
appellant.  The doctor stated that the appellant reported 
that he had felt nervous and had insomnia after his discharge 
from service.  The doctor stated that the appellant had 
severe schizophrenia, paranoid type.  The doctor also opined 
that the appellant's psychiatric condition had its onset 
while the appellant was on active duty in Korea.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The absence of any evidence of any chronic psychiatric 
disorder in the appellant's service medical records or 
persistent symptoms of the claimed disorder until more than 
six years after his separation from service constitutes 
negative evidence tending to disprove the claim that the 
appellant incurred any such psychiatric condition during his 
active service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

While two statements from VA physicians opine that the 
historical accounts of the appellant and his wife indicate 
that he experienced the onset of his psychiatric symptoms 
while he was in service, these statements cannot serve to 
establish service connection for a psychiatric condition 
because the Board does not find the conclusions of these 
physicians on this point to be informed, and they are 
therefore not probative.  The explicit or implicit opinion of 
the physician that the appellant is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The July 1981 opinion hinges on the assumptions that the 
allegations of the appellant and his spouse were factually 
true and that there was no other stressful precipitating 
factor in the appellant's life other than his military 
service.  The August 2003 opinion hinges on the account of 
the appellant that he felt nervous "after his discharge" 
but fails to delineate exactly how long after his discharge; 
that physician then concludes that the appellant's 
schizophrenia had its onset during the appellant's "active 
duty in Korea."  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  

Furthermore, an opinion that indicates that it was 'possible' 
that the appellant's current schizophrenia was the result of 
in-service stress cannot support a grant of service 
connection because the award of benefits may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings; the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Here, the VA physicians did not give a 
basis or any rationale for their conclusions.  The Board does 
not find these VA physician statements to be probative or to 
represent a well-reasoned medical opinion based on the 
available evidence.  Thus, the VA medical opinion, dated in 
July 1981, and the VA fee-basis medical opinion, dated in 
August 2003, are not sufficient to support the psychiatric 
disorder service connection claim.  On the other hand, the 
July 1995 VA examiner's negative service connection opinion 
was based on a review of the claims file and an examination 
of the appellant.

The Board must evaluate the competent medical evidence of 
record.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

In weighing this evidence, it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value.")

Firstly, to the extent that the appellant is shown to have a 
psychiatric disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to an incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received no in-service treatment for any psychiatric 
condition.  An October 1989 search results letter from the 
National Personal Records Center (submitted by the appellant 
in January 2004) indicates that the alternate record sources 
found for the appellant, for the period from March 1964 to 
June 1955, did not contain any entries that mentioned any 
illness or hospitalization.  There is no medical evidence of 
record to establish that he experienced any psychiatric 
disorder prior to the October 1961 notations concerning 
anxiety.  Thereafter, it was not until January 1972 that the 
appellant had a diagnosis of schizophrenia.  Contrary to the 
appellant's recollection of the past, he was only noted to 
have some anxiety more than six years after his separation 
from service and it was not until ten years after that that 
he was assigned an Axis I diagnosis.  Furthermore, while he 
was hospitalized on various occasions between 1958 and 1972, 
there is no clinical notation in the contemporaneous medical 
records of any complaints of, treatment for, or diagnosis of, 
any chronic psychiatric disorder until 1972.

Thirdly, the contemporaneous private medical evidence of 
record indicates that the appellant did not experience any 
psychiatric symptoms until October 1961 at the earliest, 
after his discharge from service.  That contemporaneous 
medical evidence also indicates that the appellant's first 
instances of schizophrenia-related symptoms were not 
medically documented until 1972.  These records are highly 
probative in comparison with the present recollections of the 
appellant and his spouse, as they were generated with a view 
towards medical diagnosis and treatment, as opposed to the 
appellant's current assertions made during an attempt to gain 
compensation benefits.  The former generally enjoys an 
increased reliability in the law and the Board presently so 
assigns such probative worth.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

The Board places greater probative value and reliability to 
the appellant's recitation of symptoms reported to his 
physicians in the context of seeking medical treatment.  See 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The appellant's own assertions that his current schizophrenia 
was incurred during service are afforded no probative weight 
in the absence of evidence that he has the expertise to 
render opinions about such matters.  Although the appellant 
is competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  The same holds 
true for the appellant's spouse and his representative.

Based on the totality of the evidence of record, including 
the service medical records, third-party statements, the 
statements of the appellant and the reports of VA medical 
examination and private and VA medical treatment, the Board 
finds that the preponderance of the evidence is against the 
appellant's psychiatric disorder service connection claim.  
The Board concludes that the weight of the "negative" 
evidence, principally in the form of the VA medical evidence 
demonstrating that the claimed disorder was not evident until 
several years after service, with the report of the onset of 
psychiatric complaints around October 1961, exceeds that of 
the "positive" evidence of record, which basically amounts to 
the appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings until several years after the 
appellant's 1955 separation from service is itself evidence 
which also strongly suggests that no claimed psychiatric 
condition is traceable to disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any connection between the appellant's current 
psychiatric pathology and his military service.

The Board has considered the appellant's written statements 
and testimony, as well as those of his spouse and his 
representative, submitted in support of his argument that his 
current psychiatric problems began in service.  To the extent 
that such statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway, 13 Vet. App. at 66.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated psychiatric condition is not 
likely related to service, the Board finds that the claim for 
entitlement to service connection for a psychiatric disorder, 
including schizophrenia, must be denied.  

The Board finds that the evidence of record is not in 
equipoise on the question of whether the appellant has any 
current psychiatric disorder that should be service 
connected.  Since the preponderance of the evidence is 
against the psychiatric disorder service connection claim, 
the benefit-of-the-doubt doctrine does not apply.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder denied.



REMAND

The reopening of appellant's claim for service connection for 
ear disorders was denied in a June 1998 Board decision.  The 
appellant did not appeal the Board decision.  The June 1998 
Board decision, therefore, represents the last final decision 
on any basis as to the issue of entitlement to service 
connection for any ear disorder.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Likewise, in a November 1991 decision the Board 
refused to reopen the appellant's claim of entitlement to 
service connection for the residuals of a head injury.  The 
appellant did not appeal the Board decision.  This Board 
action therefore represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for the residuals of a head injury.  Id.

In April 2006, the appeal of these two issues was remanded to 
ensure compliance with due process requirements under law.

Having carefully reviewed the record, the Board finds that 
its remand directives of April 2006 have not been completed 
as to either one of these two issues.  Because the law 
requires that the Board must ensure that the RO complies with 
its directives, as well as those of the appellate courts, the 
Board regretfully finds that it must again remand this appeal 
to the Appeals Management Center (AMC) in Washington, DC to 
ensure compliance with applicable law.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (Holding that compliance by the 
Board or the RO with remand directives is neither optional 
nor discretionary, and where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

The appellant is seeking to reopen his claims of entitlement 
to service connection for ear disorders and for the residuals 
of a head injury.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  (Emphasis added.)  
As the May 2006 AMC letter to the veteran merely told him 
that each of these claims was previously denied because he 
had "failed to submit new and material evidence", that 
letter failed to provide him with notice as to what was 
necessary to substantiate the element or elements required to 
establish service connection for said ear disorders or said 
head injury residuals (the underlying claims), this case must 
again be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his ear disorders service 
connection claim and his head injury 
residuals claim, and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his two new and material evidence claims 
on appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for any ear disorder and 
the underlying claim for any head injury 
residuals.  He should also be told to 
provide any evidence in his possession 
pertinent to either one of those claims.  
38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for ear disorders, as well as 
what evidence would substantiate his 
petition to reopen the claim.  Likewise, 
the RO/AMC will advise the appellant of 
what evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection for 
head injury residuals, as well as what 
evidence would substantiate his petition 
to reopen the claim.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's two 
claims.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories and all pertinent caselaw.  If 
it is determined that new and material 
evidence has been submitted to reopen the 
either claim in question, the AMC/RO 
should consider arranging for an 
appropriate VA medical examination.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The Board has not reviewed these claims with a view towards 
resolution of its merits, and presently expresses no opinion 
as to the outcome of the appeal.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


